Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 1 of 15 PageID: 6683



 NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

   RICKY KAMDEM-OUAFFO trading as                    Civil Action No.: 15-7902
   KAMDEM GROUP,

                 Plaintiff,                                 OPINION

          v.

   COLGATE PALMOLIVE COMPANY, et
   al.,

                 Defendants.

 CECCHI, District Judge.

    INTRODUCTION

        This matter comes before the Court on the motion to dismiss (ECF No. 62) (the “Motion”)

 filed by Defendants Colgate-Palmolive Co. and Hill’s Pet Nutrition (together, the “Colgate

 Defendants”). The Colgate Defendants seek to dismiss pro se Plaintiff Ricky Kamdem-Ouaffo’s

 (“Plaintiff” or “Kamdem”) Third Amended Complaint (“TAC”) (ECF No. 59). Also before the

 Court are Plaintiff’s motions to amend this Court’s Mediation Order (ECF No. 73) and motion for

 reinstatement of a previously named defendant (ECF No. 74) (together with ECF No. 73,

 “Plaintiff’s Motions”). The Court decides the Motion and Plaintiff’s Motions without oral

 argument pursuant to Federal Rule of Civil Procedure 78. Having considered the parties’

 submissions and for the reasons set forth below, the Court GRANTS the Colgate Defendants’

 Motion and DENIES Plaintiff’s Motions.




                                               1
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 2 of 15 PageID: 6684



     BACKGROUND

         Plaintiff filed this lawsuit claiming that his proprietary pet food flavoring information had

 been stolen and used by others for profit. ECF No. 59 at 3–4. The Court notes, however, that this

 is not a straightforward intellectual property case, as Plaintiff’s TAC consists of 159 pages (578

 pages with exhibits) and Plaintiff’s papers at times refer to irrelevant and inappropriate matters.

 See ECF No. 63 at 7 (“[I]t is obvious to plaintiff that the Defendants’ request for sanctions is

 motivated and fueled by their animus prejudices such as sexual intercourse activities, hatred, and

 racial bases.”); id. (“Plaintiff Admits to the Court that Plaintiff makes it no secret that he is not a

 Communist.”); ECF No. 82 at 2 (“And I suspect that you have also personally been hiding and

 trying to protect your life from being taken or sacrificed to the gods of communism.”). 1

 Nonetheless, these inappropriate comments have in no way influenced this Opinion, and the Court

 has construed the TAC liberally and examined the relevant arguments made in favor of, and in

 opposition to, dismissal of this matter. 2


 1
   Plaintiff has had other matters dismissed for failing to adequately state a claim, failing to
 comply with the Federal Rules of Civil Procedure, and including inappropriate and unrelated
 assertions in his papers. See Kamdem-Ouaffo v. Plaza Square Apartments, 2021 WL 141463, at
 *2 (3d Cir. Jan. 15, 2021) (“In closing, we note that some of Appellant’s filings in this case have
 contained inappropriate content, including unnecessary, offensive remarks directed at the other
 parties, their counsel, court staff, and the presiding District Court Judge. That content had no
 bearing on our disposition of this appeal, but we hereby admonish Appellant for including that
 content and warn him that he could face sanctions if he were to include similar content in any
 future filing in this Court.”); Kamdem-Ouaffo v. Huczko, No. 19-2231, 2020 WL 1933265, at *3
 (3d Cir. Apr. 22, 2020) (“The District Court provided Kamdem-Ouaffo, an experienced pro se
 litigant, with multiple opportunities to properly plead his case. . . . That the District Court’s
 efforts were met with unwavering unwillingness to comply with basic rules of procedure just
 means that we have adequate grounds to affirm the District Court’s judgment, and we do so.”).
 Although the Colgate Defendants focused their arguments for dismissal on the doctrines of
 Rooker-Feldman, res judicata, and collateral estoppel, the claims in the TAC are at times
 difficult to decipher and may not allege all necessary elements.
 2
  The Colgate Defendants also seek to impose sanctions on Plaintiff, asserting that “[g]iven
 [Plaintiff]’s five year history of incessant, non-meritorious filings against Defendants fraught
 with blatant misrepresentations and fabricated allegations . . . Defendants should not be forced to
 continue to suffer the immense time, expense, and burden that [Plaintiff]’s inappropriate actions
                                                   2
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 3 of 15 PageID: 6685



        The following facts are taken from the TAC and documents in Plaintiff’s various related

 cases. This case began in August 2013 when Kamdem filed a complaint in the Superior Court of

 New Jersey, Middlesex County against a number of defendants, including those named in this

 case, alleging that his proprietary food flavoring information had been misappropriated. See Case

 No. 15-6290, ECF No. 1 at 109–124. 3 Kamdem asserts that he is engaged in the business of

 creating, manufacturing, and distributing food flavor ingredients and formulas. ECF No. 59 at 5.

 From 2008 through 2010 Plaintiff contends that he contracted with non-party Naturasource 4 to

 market his products. Id. at 45, 61. Naturasource then allegedly engaged the services of Defendant

 Hill’s Pet Nutrition to explore opportunities to use Plaintiff’s products in pet food. Id. at 46–47.


 impose.” ECF No. 62-1 at 29–30. The Court will not issue sanctions at this time, but cautions
 Plaintiff that he has been warned of abusing the judicial system in other matters and should
 proceed carefully. See Kamdem-Ouaffo v. Task Mgmt. Inc., Nos. 17-7506-NLH, 18-298, 2018
 WL 3360762, at *25, n.23 (D.N.J. July 9, 2018) (stating that if Plaintiff continued to excessively
 contact the opposing party, “this Court will not hesitate to sanction Plaintiff”).
 3
   Kamdem was initially represented by counsel in the state court matter, though he eventually
 proceeded pro se in that case and filed documents there that were of an inflammatory nature as
 well. See ECF No. 14-2 at 42–44 (Letter in state court case stating: “This Plaintiff is by no
 standard a communist and in case you are presiding over a communism tribunal you may rest
 assure[d] that this Plaintiff would not have anything to do with your communism jurisdiction.”).
 Kamdem ultimately declined to participate in the state court proceeding after oral argument was
 scheduled, writing in a letter to the Court that “both the State Court and the Defendants are
 responsible for being in the wrong jurisdiction, and before a Judge who has no power, the wrong
 Judge . . . . Kamdem Group has not at any time requested any Oral Argument before the State
 Court in this matter relating to patent under an Act of the United States Congress, you don’t have
 jurisdiction over this matter. I don’t wish to waste your time and I don’t wish you to waste my
 time.” Id. at 44.
 4
   Naturasource was previously named as a Defendant in this matter, but Kamdem dropped his
 claims against Naturasource in the TAC. The Court notes that the TAC discusses Plaintiff’s
 termination of his relationship with Naturasource in a heading. ECF No. 59 at 59 (initial
 capitalization in original) (“The Owner Of Natural [sic] Source International LLC, Laszlo
 Pokorny, Had A Secret Ethical Dilemma With Plaintiff’s NFSF™ Products and Technology
 Thereof Stemming From The Bad Experience Of His Parents’ Pets Dying At Young Age After
 Been [sic] Placed On Hill’s Brand Pet Foods, Accordingly Upon Seeing First Hand How
 Effective Plaintiff’s NFSFTM Products Were For Improving The Palatability Of Commercial Pet
 Foods The Owner Of NaturaSource International LLC Developed An Aversion Against Plaintiff
 And Plaintiff’s NFSFTM Products And Decided To Unprofessionally Terminate Business
 Relationship With Plaintiff and Plaintiff’s Kamdem Group.”).
                                                  3
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 4 of 15 PageID: 6686



 Kamdem then allegedly released confidential information to both companies under the protection

 of a non-disclosure agreement. Id. at 47. After the alleged business relationship ended, Kamdem

 states that he requested that his confidential information be returned and Naturasource allegedly

 ignored those requests. Id. at 61. In 2013, Plaintiff discovered that Hill’s Pet Nutrition had filed

 patent applications allegedly utilizing Kamdem’s proprietary information. Id. at 63.

        After learning of Hill’s Pet Nutrition’s patent applications, Kamdem filed suit against Hill’s

 Pet Nutrition, Colgate (the parent company of Hill’s Pet Nutrition), Naturasource, and additional

 defendants in the Superior Court of New Jersey. Id. at 10. In his state court case, Kamdem asserted

 claims of (1) misappropriation of trade secrets; (2) violation of the New Jersey Trade Secrets Act;

 (3) misappropriation of confidential and proprietary information; (4) breach of Hill’s Confidential

 Disclosure Agreement with Naturasource; (5) unjust enrichment; (6) breach of the covenant of

 good faith and fair dealing; (7) tortious interference with economic advantage and business

 opportunities; (8) unfair competition; (9) breach of contract; (10) breach of fiduciary duty; and

 (11) common law fraud. See Ricky Emery Kamdem Ouaffo t/a Kamdem Group v. Colgate et al.,

 Civ. No. MID-L-5527-13, (N.J. Super. Ct., Law Div.). All claims asserted against Colgate in state

 court were initially dismissed without prejudice on January 17, 2014 and Colgate was dismissed

 from the case except for discovery purposes. ECF No. 14-2 at 15. The remaining defendants,

 including Hill’s Pet Nutrition, filed motions for summary judgment and Kamdem filed a cross-

 motion for summary judgment as well as a motion to reinstate his claims against Colgate. Case

 No. 15-6290, ECF No. 26 at 3. On August 20, 2015, the state court judge, the Honorable Vincent

 LeBlon, held oral argument and granted the remaining defendants’ motions for summary

 judgment, denied Kamdem’s cross-claims and motion to reinstate Colgate, and dismissed

 Kamdem’s complaint in its entirety with prejudice. ECF No. 14-2 at 20. Judge LeBlon found that



                                                  4
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 5 of 15 PageID: 6687



 “there is no basis for any of the plaintiff’s claims contained in his complaint, and accordingly, I’m

 going to grant the -- the motion for summary judgment.” Id.

        On October 14, 2015, Kamdem filed a lawsuit against a number of individuals involved in

 the state court proceedings, including the defendants’ attorneys and Judge LeBlon. ECF No. 28-1

 at 15; see also Kamdem v. LeBlon, et al., No. 15-7481 (D.N.J.). On December 21, 2015, the

 District Court dismissed Kamdem’s complaint in that action and subsequently denied

 reconsideration. Case No. 15-7481, ECF Nos. 28 and 36.

        The complaint in the instant action was filed on November 4, 2015 (ECF No. 1) and an

 amended complaint was filed on January 19, 2016 (ECF No. 16). The Colgate Defendants and

 Naturasource moved to dismiss the amended complaint in early 2016 and the Court dismissed the

 amended complaint without prejudice on October 26, 2016, finding that it lacked subject matter

 jurisdiction under the Rooker-Feldman doctrine, that Plaintiff’s suit was barred under the doctrines

 of res judicata and collateral estoppel, and that Plaintiff had failed to establish a federal question

 or diversity of citizenship. ECF No. 36 at 8. Plaintiff filed a second amended complaint on

 September 8, 2017 (ECF No. 46), but filed a notice of voluntary dismissal as to that pleading on

 November 2, 2017 (ECF No. 54). On April 9, 2018, the Court entered an order granting Plaintiff

 the opportunity to file a final amended complaint. ECF No. 56. Plaintiff filed the TAC on

 November 14, 2018. ECF No. 59. The Colgate Defendants moved to dismiss the TAC on

 December 12, 2018 (ECF No. 62), 5 Plaintiff filed a brief in opposition on December 14, 2018

 (ECF No. 63), and the Colgate Defendants replied on December 26, 2018 (ECF No. 64). 6 This


 5
   The Colgate Defendants contend that additional individual defendants who are alleged to be
 employees of the Colgate Defendants were not properly served in this matter. ECF No. 62-1 at
 7–8.
 6
   Plaintiff also has two pending motions at this time. ECF Nos. 73 and 74. The first motion is
 styled as a motion to amend the Court’s Mediation Order. The Mediation Order indicated that if
 mediation proved unsuccessful, Defendants’ motion to dismiss would be reinstated. ECF No. 71
 Plaintiff’s motion sought to alter the Mediation Order so that the Court would automatically
                                                   5
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 6 of 15 PageID: 6688



 matter was referred to mediation on September 30, 2019, but the parties were unable to reach a

 settlement and the Motion was reinstated in December 2019. 7

     LEGAL STANDARD

         Federal courts have limited jurisdiction to entertain certain lawsuits and therefore the party

 seeking to invoke federal court jurisdiction bears the burden of proving subject matter jurisdiction.

 See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). Under Rule 12(b)(1), “the

 [C]ourt’s jurisdiction may be challenged either facially (based on the legal sufficiency of the claim)

 or factually (based on the sufficiency of a jurisdictional fact).” Ezeiruaku v. Bull, 2014 WL

 5587404, at *3 (D.N.J. Nov. 3, 2014) (citing Gould Elecs. Inc. v. United States, 220 F.3d 169, 178

 (3d Cir. 2000)). In considering a factual challenge to subject matter jurisdiction, the Court may




 dismiss the Colgate Defendants’ Motion with prejudice if mediation was unsuccessful. ECF No.
 73. Plaintiff has provided no legal argument to support his requested relief and the Court denies
 the motion to amend the Mediation Order as the Colgate Defendants’ Motion is being considered
 on its merits. The second motion seeks to reinstate Laszlo Pokorny as a defendant in this matter.
 ECF No. 74. Plaintiff had a final chance to file an amended complaint in April 2018 (ECF No.
 56) and chose not to include Pokorny as a defendant in the TAC (ECF No. 59). Plaintiff does
 not provide an adequate basis to amend the TAC to add Pokorny and doing so would not change
 this Court’s analysis. Therefore, this motion is also denied.
 7
   Plaintiff has requested that I recuse myself from this case as he claims that my decision to send
 this case to mediation “was a very calculated and planned corruption scheme.” ECF No. 83 at 1;
 see also ECF Nos. 84 and 86 (additional letters from Plaintiff regarding recusal). Recusal is not
 proper, however, where a party simply disagrees with a judge’s legal rulings or management of
 the case. See Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000).
 The Court’s referral of this matter to mediation in furtherance of case management was done in
 the interests of justice for the benefit of all parties. Accordingly, Plaintiff’s request for recusal is
 denied.

 The Court is also in receipt of two letters from Plaintiff wherein he informs the Court that he will
 not pay the Mediator’s fees. See ECF Nos. 81–82. However, the Mediator already previously
 informed Plaintiff that he was not responsible for any mediation fees.




                                                    6
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 7 of 15 PageID: 6689



 consider evidence outside the pleadings (such as affidavits, depositions, testimony, and other

 information) to resolve the factual issues bearing on jurisdiction. See Gould, 220 F.3d at 176;

 Iwanowa v. Ford Motor Co., 67 F. Supp. 2d 424, 437–38 (D.N.J. 1999). The Court is “free to

 weigh the evidence and satisfy itself as to the existence of its power to hear the case” and thus, “no

 presumptive truthfulness attaches to plaintiff’s allegations, and the existence of disputed material

 facts will not preclude the trial court from evaluating for itself the merits of jurisdictional claims.”

 Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977). In the present case,

 the Colgate Defendants have asserted a factual challenge to the Court’s subject matter jurisdiction

 over this case under the Rooker-Feldman doctrine. See Mirayes v. O’Connor, No. 13-0934, 2013

 WL 6501741, at *3 (D.N.J. Dec. 11, 2013) (“Defendants’ jurisdictional challenge, relying on the

 Rooker-Feldman doctrine, is a factual challenge.”). The Colgate Defendants also seek to dismiss

 this matter on the basis of res judicata and collateral estoppel. Those arguments and the applicable

 legal standards will be addressed below.

    DISCUSSION

        The Colgate Defendants argue that Plaintiff has failed to rectify the deficiencies that

 plagued his prior pleadings and contend that the TAC must be dismissed because the Court lacks

 jurisdiction to hear this case under the Rooker-Feldman doctrine. ECF No. 62-1. In the alternative,

 as discussed above, the Colgate Defendants argue that Plaintiff’s suit is barred under the doctrines

 of res judicata and collateral estoppel. The Court will address each argument in turn.

            A. Rooker-Feldman

        The Rooker-Feldman doctrine prevents federal courts from “review[ing] and revers[ing]

 unfavorable state-court judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

 283 (2005) (citing D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity

 Trust Co., 263 U.S. 413, 416 (1923)); see Judge v. Canada, 208 F. App’x 106, 107 (3d Cir. 2006)

                                                    7
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 8 of 15 PageID: 6690



 (“The Rooker-Feldman doctrine deprives a federal district court of jurisdiction to review directly

 or indirectly a state court adjudication.”). In the TAC, Plaintiff brings various claims that hinge

 on the allegation that the Colgate Defendants misused his proprietary information in violation of

 an agreement. That same allegation was at the core of Plaintiff’s claims that were already litigated

 to finality in the state court action based on the same fundamental dispute between Plaintiff and

 the defendants in this case. See ECF No. 14-2 at 50 (state court order dismissing Plaintiff’s

 complaint based on alleged misappropriation of same information in its entirety with prejudice).

 Accordingly, the claims in the TAC cannot be decided in Plaintiff’s favor without upsetting the

 previously entered state court judgment because they rely on the same allegations pertaining to

 Plaintiff’s proprietary information that Judge LeBlon previously found to be without merit, and

 therefore the Court does not have subject matter jurisdiction to decide them.

        The Rooker-Feldman doctrine applies to certain cases that satisfy the following criteria:

 “‘[1] cases brought by state-court losers [2] complaining of injuries caused by state-court

 judgments [3] rendered before the district court proceedings commenced and [4] inviting district

 court review and rejection of those judgments.’” Malhan v. Sec. U.S. Dep’t of State, 938 F.3d 453,

 458 (3d Cir. 2019) (quoting Exxon Mobil Corp., 544 U.S. at 284). The present case is one which

 fits into the requirements of the Rooker-Feldman doctrine. Kamdem lost his suit filed in state

 court, is complaining of the same issues litigated there, the state court case is final and was

 dismissed with prejudice before this case began, and Kamdem asks this Court to effectively

 overrule the state court judgment by granting his requested relief.

        As to the first factor, Plaintiff argues that the Rooker-Feldman doctrine is inapplicable here

 because the state court’s initial dismissal of certain claims on January 17, 2014 was without

 prejudice, but that does not alter this Court’s analysis. The later grant of summary judgment on

 August 20, 2015 in the state court case involved the same issues at play here and constitutes a final

                                                  8
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 9 of 15 PageID: 6691



 judgment where Judge LeBlon also denied Kamdem’s motion to reinstate the previously dismissed

 claims and defendants, and entered an order dismissing the complaint “in its entirety” with

 prejudice. See ECF No. 14-2 at 23 (“[Plaintiff’s] request to reinstate all causes of action of the

 plaintiff’s complaint is denied. He’s not provided any legal or factual basis for doing so. Same

 with his request to reinstate Colgate-Palmolive as a co-defendant, that is denied. He’s not provided

 any legal or factual basis to do so.”); id. at 50 (“Plaintiff’s Complaint is hereby dismissed in its

 entirety with prejudice.”). Moreover, there is little doubt that there was a final judgment in the

 state court action because Kamdem has undeniably run out of time to appeal that judgment. See

 Federacion de Maestros de Puerto Rico v. Junta de Relaciones del Trabajo de Puerto Rico, 410

 F.3d 17, 24 (1st Cir. 2005) (“[I]f the state action has reached a point where neither party seeks

 further action, then the state proceedings have also ‘ended.’ For example, if a lower state court

 issues a judgment and the losing party allows the time for appeal to expire, then the state

 proceedings have ended.”). Kamdem’s time to appeal the judgment from 2015 has long since

 expired, and that judgment is “final” for purposes of this analysis. 8

         Next, as to the second factor, it is largely undisputed that Kamdem complains of the state

 court judgment in the TAC, as his own papers acknowledge that both lawsuits involve the same

 parties, business dealings, and alleged agreements. See ECF No. 67 at 4 (Plaintiff acknowledging

 that the facts of this case “are the same set of facts upon which [the state court Judge] based the



 8
   Kamdem recently filed a letter claiming that the Third Circuit’s decision in Kamdem-Ouaffo v.
 Plaza Square Apartments makes it clear that all of his state law claims were not dismissed with
 prejudice. ECF No. 87 at 3. Kamdem’s reading of that decision is incorrect and inapplicable to
 this matter, as there the Third Circuit simply observed in a footnote that claims that were
 voluntarily dismissed prior to the District Court’s dismissal with prejudice order were not subject
 to that order. See Kamdem-Ouaffo, No. 19-2719, 2021 WL 141463, at *2 n.3 (3d Cir. Jan. 15,
 2021). Here, in stark contrast, Kamdem’s claims were first dismissed without prejudice (not
 voluntarily dismissed) and then his motion to reinstate those claims was denied, and the entire
 complaint was dismissed with prejudice. Given these significant procedural and factual
 differences, the Court is unswayed by Kamdem’s argument on this factor.
                                                   9
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 10 of 15 PageID: 6692



  01/2014 Decision” and resulted in a dismissal of the complaint in its entirety with prejudice by

  Judge LeBlon). As the TAC’s main grievance is that the state court action was decided incorrectly,

  this factor is also met. See Somerset v. New Jersey, No. 17-993, 2018 WL 6705698, at *7 (D.N.J.

  Dec. 20, 2018) (finding Rooker-Feldman doctrine applicable where “[t]he grievance at the heart

  of this federal-court complaint is that the State trial court denied [plaintiff]’s claim of breach of

  contract.”).

          As to the third factor, it is evident that the state court judgment was rendered before this

  matter began. This suit clearly post-dates the state court action, as the state court complaint was

  dismissed with prejudice in its entirety on August 20, 2015, and Kamdem filed this suit close to

  three months later on November 4, 2015. See ECF No. 62-1 at 13.

          Finally, the last Rooker-Feldman factor is present here because in order to rule in favor of

  Plaintiff on his claims in the TAC and grant Plaintiff’s requested relief, the Court would have to

  reject the prior final state court judgment. See ECF No. 14-2 at 20 (“[T]he key issue before the

  [State] Court . . . is whether the defendant, Hills used plaintiff’s confidential information

  inappropriately and whether the plaintiff’s information could possibly qualify [for] trade secret

  protection. . . . I find, and I believe that, indeed, there is no basis for any of the plaintiff’s claims

  contained in his complaint, and accordingly, I’m going to grant the -- the motion for summary

  judgment.”); ECF No. 59 at 158 (The TAC requests that the Court “award[] Plaintiff all the benefits

  realized and/or to be realized by Colgate Palmolive Company and Hill’s Nutrition Inc. from the

  manufacturing and sales of Hill’s brand pet food into which Hill’s and Colgate incorporated

  Plaintiff's NFSF™ Confidential Information.”); see also ECF No. 62-1 at 14 n.3 (noting that the

  TAC acknowledges that these claims are virtually identical to the claims that Kamdem lost on in

  the prior state court action). Accordingly, as Plaintiff’s claims in the TAC are “inextricably

  intertwined” with the claims that were dismissed in their entirety with prejudice in state court, this

                                                     10
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 11 of 15 PageID: 6693



  Court lacks jurisdiction to decide these claims under the Rooker-Feldman doctrine. See Nemeth v.

  Office of the Clerk of the New Jersey Superior Court, No. 19-16809, 2020 WL 2537754, at *4

  (D.N.J. May 19, 2020) (quoting In re Knapper, 407 F.3d 573, 580 (3d Cir. 2005)) (“A federal

  claim is ‘inextricably intertwined’ with an adjudicated issue in state court when either of the

  following two conditions are satisfied: ‘(1) the federal court must determine that the state court

  judgment was erroneously entered in order to grant the requested relief, or (2) the federal court

  must take an action that would negate the state court’s judgment.”).

         The Court finds that it lacks subject matter jurisdiction over the TAC under the Rooker-

  Feldman doctrine. Nevertheless, it will consider the Colgate Defendants’ additional arguments as

  they provide alternative bases for dismissal of the TAC.

             B. Res Judicata

         The Colgate Defendants also contend that Plaintiff’s claims are barred under the doctrine

  of res judicata. ECF No. 62-1 at 17. Res judicata bars a claim when the following three factors are

  present: “(1) the final judgment in the prior action must be valid, final, and on the merits; (2) the

  parties in the later action must be identical to, or in privity with, those in the prior action; and (3)

  the claim in the later action must grow out of the same transaction or occurrence as the claim in

  the earlier one.” Hogg’s v. New Jersey, 352 F. App’x 625, 629 (3d Cir. 2009) (internal citation

  omitted). “If these three factors are present, a claim that was or could have been raised previously

  must be dismissed as precluded.” CoreStates Bank, N.A. v. Huls America, Inc., 176 F.3d 187, 194

  (3d Cir. 1999). The three factors listed above are present here as the prior state court action

  (1) ended in a final judgment on the merits when Judge Leblon granted summary judgment against

  Plaintiff and dismissed the complaint in its entirety with prejudice, (2) involved Plaintiff and the

  Colgate Defendants, and (3) concerned the alleged misuse of Plaintiff’s proprietary information

  and the fallout from the parties’ business relationship. While the TAC names additional individual

                                                    11
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 12 of 15 PageID: 6694



  defendants who were not present in the state court action and, according to Plaintiff, involves new

  claims raised for the first time, that does not change the res judicata analysis as Plaintiff is still

  seeking to relitigate matters arising out of the same transaction or occurrence that were decided on

  the merits previously by a final judgment. See Schneider v. United States, No. 06-3200, 2007 WL

  4440976, at *6 (D.N.J. Dec. 17, 2007) (“It is immaterial to considerations of res judicata that

  Plaintiff has named additional defendants in this case.”); Gonzalez-Cifuentes v. I.N.S., 253 F.

  App’x 173, 175 (3d Cir. 2007) (“Res judicata applies both to claims actually raised in the prior

  action and claims which could have been raised but were not.”). In the alternative, Plaintiff’s TAC

  is therefore barred by res judicata.

              C. Collateral Estoppel

          The Colgate Defendants also raise the defense of collateral estoppel, which precludes

  relitigation of an issue. ECF No. 62-1 at 15. Under the doctrine of collateral estoppel, “once a

  court has decided an issue of fact or law necessary to its judgment, that decision may preclude

  relitigation of the issue in a suit on a different cause of action involving a party to the first case.”

  Allen v. McCury, 449 U.S. 90, 94 (1980). Collateral estoppel is warranted when “(1) the issue to

  be precluded is identical to the issue decided in the prior proceeding; (2) the issue was actually

  litigated in the prior proceeding; (3) the court in the prior proceeding issued a final judgment on

  the merits; (4) the determination of the issue was essential to the prior judgment; and (5) the

  party against whom the doctrine is asserted was a party to or in privity with a party to the earlier

  proceeding.” Caver v. City of Trenton, 420 F.3d 243, 259 (3d Cir. 2005) (citing Hennessey v.

  Winslow Township, 183 N.J. 593, 599 (2005)).

          The Court previously found that “there is one issue that is common to every claim that

  Plaintiff alleges in his Amended Complaint—whether Defendants misappropriated or otherwise

  misused Kamdem’s information by filing a patent application. That issue was already decided

                                                     12
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 13 of 15 PageID: 6695



  by the state court in its final judgment on the merits.” ECF No. 36 at 12. The same issue remains

  vital to the TAC, which still contains allegations that the Colgate Defendants misused Plaintiff’s

  proprietary information to the detriment of Plaintiff. 9 See, e.g., ECF No. 59 ¶ 372 (“Plaintiff

  sustained damages with regard to the ability to manufacture, market, distribute and sell

  Plaintiff’s NFSFTM products and Technology.”); ¶ 382 (Defendants “secretly used confidential

  commercial, business and/or technical information of Plaintiff’s Kamdem Group’s NFSFTM

  products.”); ¶448 (Defendants “obtained WIPO/PCT National Stage patents and launch[ed]

  commercial pet food products with Plaintiff[’s] confidential information.”). As this key issue

  has already been litigated and decided on the merits in a final judgment in a case involving the

  parties present here, and as this issue remains vital to all of Plaintiff’s claims in the TAC,

  including those Plaintiff contends are raised for the first time, 10 Plaintiff cannot succeed on his


  9
    For the sake of completeness, the Court notes that the Colgate Defendants also contend that
  Plaintiff is not a party to the non-disclosure agreement that Plaintiff claims gives rise to his
  claims here. See ECF No. 64 at 3 (“Kamdem bases his various allegations in the Third Amended
  Complaint [on] a Mutual Confidential Disclosure Agreement (‘NDA’) between Hill’s and
  NaturaSource International LLC . . . . Kamdem is simply not a party to the NDA. Kamdem
  certainly cannot assert viable claims on the basis of an NDA to which he was not even a party.”).
  The Court need not reach this additional argument at this time.
  10
     Plaintiff asserts that he has raised a number of new claims for the first time in the TAC: count
  eight (negligence and negligent misrepresentation with respect to the nondisclosure agreement),
  count nine (violation of the Lanham Act for trademark infringement), and count ten (Kansas
  Uniform Trade Secrets Act). The Colgate Defendants note that these claims are new in name
  only. ECF No. 62-1 at 14 (“Likewise, the fact that Kamdem changed the wording of some of the
  counts does not change the underlying causes of action being asserted. For example, counts
  Three, Ten, and Eleven, on their face, appear to be new claims as they reference ‘tortious
  interference with a mutual disclosure agreement,’ the Kansas Uniform Trade Secrets Act, and
  ‘conspiracy, collusion, aiding and abetting.’ But as admitted by Kamdem, these claims were
  previously the Fourth, First, and Thirteenth counts, respectively, in the First Amended
  Complaint, which was rejected by this Court because it was duplicative of the claims in the State
  Court action that Kamdem lost.”). In addition, Plaintiff’s claims under the Lanham Act for
  trademark infringement appear to fail to state a claim because he presents no factual allegations
  to show that he has a valid and protected mark, as is required to allege a prima facie Lanham Act
  claim. See A & H Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d 198, 210 (3d Cir.
  2000) (“[A] plaintiff must demonstrate that (1) it has a valid and legally protectable mark; (2) it
  owns the mark; and (3) the defendant’s use of the mark to identify goods or services causes a
                                                    13
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 14 of 15 PageID: 6696



  claims. See Lin v. Hudson City Savings Bank, et al., No. 18-15387, 2019 WL 4043946, at *9

  (D.N.J. Aug. 27, 2019) (“Plaintiffs seek to re-litigate before this Court an identical issue for

  which a judgment on the merits was rendered . . . . Accordingly, the doctrine of collateral

  estoppel bars Plaintiffs’ suit as well.”). 11 Thus, in the alternative, Plaintiff’s TAC is barred by

  the doctrine of collateral estoppel because all of its claims hinge on an issue which cannot be

  relitigated.

       CONCLUSION

          For the reasons stated above, the Court GRANTS the Colgate Defendants’ motion to

  dismiss (ECF No. 62) and denies Plaintiff’s pending motions (ECF Nos. 73-74). The TAC is

  dismissed with prejudice under Rooker-Feldman, and alternatively under the doctrines of res

  judicata and collateral estoppel. Additionally, the Court finds that further amendment would be

  futile. See Hilton v. Whitman, No. 04-6420, 2006 WL 1307900, at *2 (D.N.J. May 10, 2006)




  likelihood of confusion.”); see also Arrow Fastener Co. v. Stanley Works, 59 F.3d 384, 390 (2d
  Cir. 1995) (citation omitted) (“To prevail under this statute, the plaintiff must show that ‘it has a
  valid mark entitled to protection and that the defendant’s use of it is likely to cause confusion.’”).
  Further, even if such claims are distinct from those previously asserted, that alone does not mean
  that the claims are not barred under the doctrines of collateral estoppel or res judicata if the
  relevant factors are met. See In re Miller, 741 F. App’x 859, 862 (3d Cir. 2018)
  (“[C]ollateral estoppel does not require that the causes of action be identical.”); see also
  CoreStates Bank, N.A., 176 F.3d at 194 (quoting United States v. Athlone Indus., 746 F.2d 977,
  984 (3d Cir. 1984) (“In deciding whether two suits are based on the same cause of action, [for
  res judicata analysis], we take a broad view, looking to whether there is an ‘essential similarity
  of the underlying events giving rise to the various legal claims.’”). This applies even to
  Plaintiff’s Kansas Uniform Trade Secrets Act Claim, as that claim is based upon issues already
  litigated in state court and could have been brought there as it is based on the non-disclosure
  agreement at the center of Kamdem’s claims in that case. See ECF No. 14-2 at 81 (state court
  complaint discussing same non-disclosure agreement between Hill’s Pet Nutrition and
  Naturasource that Plaintiff cites to in the present case as the basis for his Kansas state law claim).
  11
     As to issues concerning diversity jurisdiction, which the Colgate Defendants raise, Plaintiff
  has dropped defendants Naturasource and Pokorny who destroyed complete diversity of
  citizenship in the previous complaint.
                                                    14
Case 2:15-cv-07902-CCC-JBC Document 90 Filed 01/31/21 Page 15 of 15 PageID: 6697



  (Dismissal with prejudice is “appropriate if amendment would be inequitable or futile.”). 12 An

  appropriate Order accompanies this Opinion.

  DATE: January 31, 2021
                                                               ____________________________
                                                                 CLAIRE C. CECCHI, U.S.D.J.




  12
    See Del Priore v. Sabo, No. 19-17806, 2020 WL 1485895, at *8 (D.N.J. Mar. 27, 2020)
  (“Even setting aside Rooker-Feldman, then, the entire controversy doctrine and traditional res
  judicata doctrines would independently bar plaintiffs’ claims here. . . . Because amendment
  would be futile, this dismissal is entered with prejudice.”); see also Kornafel v. Galloway, 804 F.
  App’x 152, 153 (3d Cir. 2020) (affirming district court’s dismissal with prejudice on Rooker-
  Feldman and alternative grounds).
                                                  15
